teresa
t MM 12 ;10‘4

UNITED sTATEs 1)1sTR1CT CoURT c,,m°""" §f,'§i,f;'°,§,’§f,§;`; §§,°"3*‘0’,'|’},’“'§\,'3
FoR THE msTmcT oF coLuMBIA

DALE BRENT ADAl\/IS, 
Plaintiff, §
v. g Civil Action No. / y *'f 515
DRUG ENFORCEMENT ADMINISTRATION, et al_ , §
Defendants. §
MEMORANDUM OP]NION

Plaintiff claims that he is the victim of unlawful government surveillance pursuant to its
Terrorist Surveillance Program, Compl. w 1 l. 26, and through the efforts of the Drug
Enforcement Administration, see id. m 40-45, and the National Security Administration, see id.
1]59. By means of'this surveillance, plaintiff alleges, the government has interfered with virtually
all aspects of his life, from "financial[] oppress[ion]," id. 11 60,E., to violation of "the husband-
wife, attomey-client and work product privilege[s]," id. ‘ll 60.G., to "breach of confidentiality of
trade secrets, customer contacts and other business records." id. 11 60.K., to interference with his
"fundamental right to have a child," z`d. il 60.L. He demands a declaratory judgment, injunctive
relief, and unspecified monetary damages Id. 1] 75; see id. at IO-ll (page numbers designated

by the Court).

To survive dismissal, the plaintiff not only must plead "enough facts to state a claim to
relief that is plausible on its face," Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (20()7), but also
must plead those facts with enough specificity "to raise a right to relief above the speculative
level," id. at 555. "[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged -- but it has not shown -- that the

pleader is entitled to relief." Ashcrq]i‘ v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. Rule Civ.

Proc. 8(a)(2)) (brackets and internal quotation marks removed). The Court "[d]etermine[s]
whether a complaint states a plausible claim for relief" by "draw[ing] on its judicial experience
and common sense." Ia'. (citation omitted). With these considerations in mind, the Court
concludes that the complaint must be dismissed. The few factual allegations set forth in the
complaint are, at best. highly speculative and conclusory, such that the complaint "stops short of
the line between possibility and plausibility of entitlement to relief." Twombly, 550 U.S. at 557

(brackets, internal quotation marks and citation omitted).

The Court will grant the plaintiffs application to proceed in forma pauperis and will
dismiss the complaint without prejudice.' An Order consistent with this Memorandum Opinion

is issued separately

DATE; V/ ?»/Zp/ f

 

1 Buried in the myriad allegations of plaintiff s complaint is the suggestion of a claim under the
Freedom of Information Act ("FOIA"), see 5 U.S.C. § 552. See Compl. 1111 53-55. Plaintiff may
file a separate complaint if he wishes to pursue a FOIA claim.